I N   T H E     C O U R T O F A P P E A L S
                                                             A T K N O X V I L L E                                 FILED
                                                                                                                   October 30, 1998

                                                                                                                   Cecil Crowson, Jr.
                                                                                                                   Appellate C ourt Clerk
R A Y   P L E A S A N T                                                    )         S U L L I V A N C O U N T Y
                                                                           )         0 3 A 0 1 - 9 8 0 4 - C H - 0 0 1 1 7
P. l a i n t i f f - A p p e l l e e                              )
                                                                           )
                                                                           )
          v .                                                              )         H O N . R .       J E R R Y     B E C K ,
                                                                           )         J U D G E
                                                                           )
M I C H A E L J . R E P A S S          a n d                               )
P A M E L A S . R E P A S S                                                )
                                                                           )
          D e f e n d a n t s - A p p e l l a n t s                        )         A F F I R M E D     A N D     R E M A N D E D




T I M O T H Y   E .    S C O T T     O F     K I N G S P O R T       F O R         A P P E L L A N T

W I L L I A M   K .    R O G E R S     O F      K I N G S P O R T      F O R         A P P E L L E E




                                                        O    P   I     N       I     O   N




                                                                                                                 Goddard, P.J.




                      This appeal had its genesis in a real estate

transaction wherein Defendants-Appellants Michael J. Repass and

his wife Pamela S. Repass sold a tract of land to Plaintiff-

Appellee Ray Pleasant.                                A judgment in favor of Mr. Pleasant in

the amount of $22,224.70 was granted upon the theory that the

Defendants had misrepresented certain material matters in the

sale of the property.
                    The evidence adduced below was not preserved by a

transcript or statement of the evidence.                                            Under these

circumstances an appellate court must conclusively presume the

evidence was sufficient to justify the judgment.                                                    Trane Co. v.

Morrison, 566 S.W.2d 849 (Tenn.1978); Daniel v. Metropolitan

Government, 696 S.W.2d 8 (Tenn.App.1985).



                    For the foregoing reason the judgment of the Trial

Court is affirmed and the cause remanded for collection of the

judgment and costs below.                             Costs of appeal are adjudged against

Mr. and Mrs. Repass and their surety.



                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  2